Citation Nr: 1339327	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  13-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether a timely notice of disagreement (NOD) was filed with respect to a March 2011 rating decision denying entitlement to an earlier effective date of a 100 percent rating assigned for posttraumatic stress disorder (PTSD).

2. Whether an effective date of entitlement to a rating greater than 50 percent for PTSD is warranted prior to July 30, 2010. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957, from March 1959 to January 1968, and from January 1975 to March 1976. 

This appeal before the Board of Veterans' Appeals (Board) stems from a November 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that a timely NOD had not been submitted with respect to a March 2011 rating decision.  The Veteran testified at a September 2013 hearing before the undersigned.  A transcript is of record. 

At the September 2013 hearing and in a September 2013 statement, the Veteran also submitted a motion to vacate the March 2011 rating decision on the basis of clear and unmistakable error, and asserted service connection claims for depression, anxiety, and a sleep disorder.  He also argued that in granting entitlement to a total disability rating based on individual unemployability (TDIU) in a June 2011 rating decision, the RO failed to address entitlement to TDIU prior to June 12, 2008 (the effective date of the grant), to include whether referral for extraschedular consideration was warranted.  These issues have not yet been addressed by the agency of original jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

Please note this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002; 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to an effective date earlier than July 30, 2010 for a rating greater than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran submitted a May 2011 statement that can reasonably be construed as a desire to appeal the March 2011 rating decision, which denied entitlement to an earlier effective date of a 100 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for initiating appellate review of the March 2011 rating decision with the timely submission of a NOD have been satisfied.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that a May 2011 statement constitutes a timely NOD with respect to a March 2011 rating decision, which denied entitlement to an effective date earlier than July 30, 2010 for a higher rating for PTSD.  The Board agrees.  

An appeal consists of a timely filed NOD and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (i.e. VA Form 9 or equivalent).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A NOD is a written communication from a claimant or claimant's representative expressing dissatisfaction or disagreement with an adjudicative action by the agency of original jurisdiction (AOJ) and a desire for appellate review.  38 C.F.R. § 20.201.  Special wording is not required, as long as the NOD is in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  Id.  In this regard, a statement must be construed liberally in determining whether it satisfies the requirements of a NOD, taking into account the wording and the context in which it was written.  See Gallegos v. Principi, 283 F.3d 1309, 1313-14 (2002); Jarvis v. West, 12 Vet. App. 559, 561 (1999); see also Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD").  

In the May 2011 statement at issue, the Veteran wrote as follows: "Enclosed, please find a copy of my first visit with Dr. Maxwell.  It is dated March 3, 2006.  This was my first request for help with my PTSD.  So I feel that my c file should go back at least to this date [sic]."  The Veteran was referencing a previous request for a copy of his claims file after the March 2011 rating decision was sent to him.  According to the Veteran, he received only a portion of his claims file in response to that request, consisting of documents dated from February 2010 to March 10, 2011.  Notably, the endpoint of this range is the date of the cover letter of the March 2011 rating decision denying an earlier effective date.  He also submitted with the statement a March 2006 private treatment record reflecting a consultation with Dr. Maxwell regarding his PTSD.

The RO sent the Veteran a copy of his claims file in June 2011, but did not further address the effective date issue.  In October 2012, the Veteran submitted another statement which he characterized as a "supplemental NOD" asserting that the May 2011 statement had served as a NOD with respect to the March 2011 rating decision.  The RO responded in a November 2012 letter that the October 2012 "supplemental" NOD was not timely, and that VA had not received a previous communication from the Veteran dated within one year of the March 2011 rating decision that satisfied the requirements of a NOD.

At first blush, and taken only literally, the May 2011 statement appears to be merely a request for a copy of the Veteran's claims file dating back earlier than the copy previously sent to him.  However, when considered in context, the May 2011 statement clearly expresses disagreement with the March 2011 rating decision.  Specifically, in referring to the fact that he first sought treatment for PTSD in March 2006, in submitting a copy of the record of that treatment, and in requesting that a copy of his claims file should go back at least to the date of that treatment, the Veteran was clearly disagreeing with the effective date assigned the 100 percent evaluation of his PTSD.  As the only issue addressed in the March 2011 rating decision was whether an earlier effective date was warranted for a higher rating for PTSD, and as the Veteran's May 2011 statement followed closely on the heels of receipt of that decision, it effectively communicates disagreement with it.  Such disagreement is also inherent in the fact that the clear purpose of the Veteran's request for the claims file was to support entitlement to an earlier effective date of the 100 percent evaluation of PTSD.  

The Veteran did not express, either directly or indirectly, a desire for appellate review of the March 2011 rating decision.  However, the fact that he wished to pursue the matter of an earlier effective date of a higher evaluation of his PTSD itself indicates that he wished to have this issue further considered by the RO.  Indeed, his statement takes place in a larger pattern of claiming increased benefits for his PTSD every few months after a rating decision addressing the matter is issued.  This pattern goes back to the September 2007 rating decision initially granting service connection for PTSD.  There have been at least six rating decisions adjudicating the evaluation of his PTSD issued since that time, not including a rating decision dealing with the related issue of entitlement to TDIU.  Thus, the Veteran had every reason to expect further consideration of the effective date assigned the grant of a total rating for his PTSD, whether by way of reconsideration in another rating decision, or in an SOC.  

If there were any doubts as to the Veteran's wishes to appeal the March 2011 rating decision, it was incumbent on the RO to seek clarification from him.  See 38 C.F.R. § 19.26(b) (2013).  Clarification was especially in order as there are no freestanding effective date claims, and thus the Veteran would be effectively precluded from seeking entitlement to an earlier effective date at any subsequent time other than under the much more exacting standard of establishing clear and unmistakable error in an earlier rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Of course, there is no longer any need for clarification given the Veteran's later assertions (from which this appeal arises) that his May 2011 statement should be considered a NOD.  

Thus, the May 2011 statement satisfies the content requirements for a NOD.  Moreover, as it was submitted within a year of the March 2011 rating decision, it was timely filed.  See 20.302(a)(providing, in pertinent part, that a NOD must be submitted within one year from the date that notice is mailed to the claimant of the determination by the AOJ).  Accordingly, the Veteran has initiated the appellate review process of this decision.  See 38 C.F.R. § 20.200. 

The Board is prohibited from proceeding to a decision on the merits of this case until an SOC is issued, followed by the timely submission of a substantive appeal (VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a); 38 C.F.R.§ 20.200 (2013).  The Board intimates no conclusion, legal or factual, as to the underlying issue.  


ORDER

A timely NOD was received by VA with respect to the March 2011 rating decision denying entitlement to an earlier effective date of the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REMAND

As the Veteran has initiated appellate review of the March 2011 rating decision, the issue of entitlement to an earlier effective date of a rating greater than 50 percent for PTSD must be remanded so that the RO may provide him with an SOC.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After issuance of the SOC, if the Veteran remains dissatisfied with the outcome, he must perfect the appeal by filing a timely substantive appeal in order for this issue to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Provide the Veteran with a SOC addressing the issue of entitlement to a rating greater than 50 percent for PTSD prior to July 30, 2010.  If the benefits sought are not granted, the Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the issue should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


